The Judges,
after consultation on this last point, observed, that they considered the rights of the citizen upon a perfect *454equality with those of the state, and they saw no good reason, why the latter should have any exclusive advantage or privilege in which the former should not equally participate. No good reason could be assigned, why a body politic should have higher rights than those who were protected by it. It was created by the people for the benefit of the people, and each individual ought to have every advantage which the aggregate had, otherwise there would not be a perfect reciprocity between the state and the citizen. They were therefore of opinion, that in future, the same rule ought to prevail in the criminal courts of judicature, which had been laid down in the court of common pleas. That in all cases where, a defendant called no witnesses, he should have the privilege of concluding to the jury.*
All the Judges present.

 This rale has been invariably observed in all the criminal courts throughout the state, as well as in the courts of common pleas ever since the above determination; so that it may now be considered as a standing rule of practice in our criminal courts of judicature.